DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  claims 1, 10, and 15 recite “bocks” which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 20070121499) in view of Fu et al. (US 20190089645).
(Fig. 48, Full Mesh, and [0050] based purely on the occupancy of the destination queue at the time the packet enters the system, the desired dequeue or drain rate onto the output line). 
However, Pal does not expressly teach to broadcast to the plurality of circuit blocks the determined information indicative of the rate at which data units are to be transmitted to the at least one destination block; a congestion mesh comprising a plurality of congestion lines to carry the determined information indicative of the rate at which data units are to be transmitted to the at least one destination block. Fu discloses Fig. 2, a transmission rate is broadcasted to each of the slave nodes after a scheduling. Fu further teaches Fig. 3 and claim 8, when the slave node detects a congestion on the network link, the slave node slows down the Coflows with the lower priorities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Fu in order to improve the performance of distributed data parallel computing system ([0002], Fu).
Regarding claims 2 and 11, Pal teaches an egress buffer associated with the at least one destination block, and wherein to determine information indicative of the rate at which data units are to be transmitted to the at least one destination block, the at least one destination block is configured to: 

determine an occupancy value of the egress buffer; determine a drain rate of the egress buffer, wherein the drain rate is indicative of a rate at which data units are outputted from the egress buffer for processing by the at least one destination block; and determine the information indicative of the rate at which data units are to be transmitted to the at least one destination block based on the occupancy value of the egress buffer and the drain rate (Fig. 48 and [0006] an egress traffic manager residing on the egress port can provide ideal QOS.  In such a system, QOS is theoretically ideal because the latency of a packet and jitter are based, as before mentioned, purely on the occupancy of the destination queue at the time the packet enters the queue, the desired dequeue or drain rate onto the output line, and the desired order of queue servicing).
Regarding claims 7 and 16, Pal teaches a number of congestion lines is equal to a number of the plurality of circuit blocks (Fig. 48).
Allowable Subject Matter
Claims 3-6, 8, 9, 12-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467